Citation Nr: 0931778	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative osteoarthropathy with degenerative disc disease 
of the lumbar spine (lumbar spine disability). 

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left knee (left knee 
disability). 

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right knee (right knee 
disability). 

4.  Entitlement to an evaluation in excess of 10 percent for 
left hip arthralgia. 


5.  Entitlement to an evaluation in excess of 10 percent for 
right hip arthralgia. 

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from December 1976 to January 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  In that rating decision, 
the RO denied all the benefits sought on appeal. 

In June 2005, the Veteran requested a hearing before a Board 
member at the Central Office in Washington, District of 
Columbia.  The Veteran was scheduled for a hearing, but he 
subsequently withdrew his request in May 2006.  The Veteran 
has not otherwise indicated a request for another hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As is explained below, the Board finds that (1) VA must 
provide the Veteran with additional notice pertaining to his 
claims, and (2) that additional development is necessary 
prior to adjudication of these claims. 

First, a remand is required in this case to ensure that there 
is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
VA has a duty to make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d) (2008).  

While the Veteran's claim was pending, the United States 
Court of Appeals for Veterans Claims (Court) has refined its 
interpretation of the pertinent statutes which require notice 
to claimants of what type of evidence may substantiate 
claims. Regarding a claim for an increased disability rating, 
VA must notify the Veteran that the evidence required to 
substantiate the claim includes evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect that worsening has on the Veteran's employment and 
daily life, general notice that a disability rating is 
determined by application of the relevant Diagnostic Code, of 
criteria required under the applicable Diagnostic Code or 
under alternate Diagnostic Codes which would not be satisfied 
if the Veteran demonstrated a noticeable worsening and 
effects of such worsening on employment and daily life, and 
of the types of medical and lay evidence which may be 
relevant to substantiate such contentions. See Vazquez- 
Flores v. Peake (Vazquez), 22 Vet. App. 37 (2008).  

In this case, the Veteran has not received the sort of 
specific notice required by Vasquez-Flores.  Therefore, the 
RO/AMC is required to send the Veteran additional notice 
pertaining to his claims.  The letter should also inform the 
Veteran of the evidence necessary to substantiate entitlement 
to TDIU, which is essentially an increased rating claim. 


Second, a remand is necessary to obtain outstanding records 
pertaining to the Veteran's disability benefits from the 
Social Security Administration (SSA).  In his June 2005 
substantive appeal (VA Form-9), the Veteran stated that he 
receives SSA disability benefits.  There is no indication in 
the Veteran's claims folder that any attempt has been made to 
obtain records associated with a SSA disability 
determination, including administrative and medical records.  
The Court has held that VA must obtain the SSA disability 
benefits decision and records which may have a bearing on the 
Veteran's claims.  See Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  Therefore, the RO/AMC is 
required to obtain any SSA determinations and records 
associated with such determinations.  

Third, a remand is necessary for new VA examinations to 
determine the current level of the Veteran's disabilities.  
The Veteran was last afforded VA examinations in August 2005 
in conjunction with his lumbar spine disability claim and 
with his hips and knees disability claims.  Since both of 
these examinations are over four years old, new VA 
examinations to determine the current severity of the service 
connected disabilities are warranted.

Fourth and finally, a remand is necessary for a VA 
examination to obtain a medical opinion in conjunction with 
the Veteran's TDIU claim.  The Board notes that none of the 
August 2005 VA examination reports contains an opinion on the 
effect of the Veteran's service-connected disabilities on his 
ability to obtain and retain substantially gainful 
employment.  Therefore, the RO/AMC should schedule the 
Veteran for an appropriate VA medical examination to 
ascertain the severity of his service-connected disabilities, 
including any complications of his service-connected 
disabilities, and their impact on his ability to obtain and 
retain substantially gainful employment.

Accordingly, prior to any examination, the RO/AMC should ask 
the Veteran to identify any outstanding records of pertinent 
VA or private treatment, and obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  In compliance with 38 U.S.C.A. § 
5103A(a), 38 C.F.R. § 3.159(c), (d) and 
Vasquez-Flores, the RO/AMC must provide 
the Veteran with a notice letter that: 
informs him of the information and 
evidence not of record that is necessary 
to substantiate his claim; informs him of 
the information and evidence that VA will 
seek to provide; informs him of the 
information and evidence he is expected to 
provide; advises him of the criteria for 
establishing a disability rating and 
effective date of award; notifies him 
that, to substantiate his claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
service-connected disabilities currently 
on appeal, the effect that worsening has 
on his employment and daily life; provides 
him with the appropriate Diagnostic Codes 
for rating each disability currently on 
appeal; and notifies him that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
letter should specifically include notice 
to the Veteran of the evidence necessary 
to substantiate entitlement to TDIU.

2.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file. 

3.  After all the available records have 
been obtained, the RO/AMC should schedule 
the Veteran for the appropriate 
examinations to determine the current 
level of severity the Veteran's lumbar 
spine disability, right and left knee 
disabilities, and right and left hip 
disabilities.  The claims file should be 
made available to the examiner(s), who 
should review the entire claims folder in 
conjunction with these examinations.  This 
fact should be so indicated in the 
examination reports.  All studies 
indicated should be performed.  All the 
results from the indicated studies should 
be made available to the examining 
physician prior to the completion of his 
or her examination report.  

In the examination report for lumbar spine 
disability, the examiner should clearly 
indicate the following: (1) symptoms of 
pain, stiffness, or aching in the lumbar 
spine; (2) whether there is unfavorable 
ankylosis of the entire spine or  the 
thoracolumbar spine; (3) the range of 
motion for the lumbar spine; (4) identify 
any associated neurologic abnormalities; 
and (5) identify the total duration of any 
incapacitating episodes during the past 12 
month period.  

In the examination report for right and 
left knee disabilities, the examiner 
should clearly indicate the following: (1) 
whether there is ankylosis (favorable or 
unfavorable); (2) any recurrent 
subluxation or lateral stability (slight, 
moderate or severe); (3) the limitation of 
flexion of each leg; (4) the limitation of 
extension of each leg; and (5) evidence of 
nonunion, malunion or genu recurvatum. 

In the examination report for right and 
left hip disabilities, the examiner should 
clearly indicate the following: (1) 
whether there is ankylosis (favorable or 
unfavorable); (2) the limitation of 
flexion of each thigh; (3) the limitation 
of extension of each thigh; and (4) 
failure of hip joint.

The examiner(s) should provide a rationale 
for all the opinions expressed in the 
examination reports.  If the examiner(s) 
determines that it is not feasible to 
respond to any of the inquiries mention 
above, the examiner(s) should explain why 
it is not feasible to respond.

4.  Then, the RO/AMC should schedule the 
Veteran for a VA examination for the 
purpose of determining the impact that his 
service- connected disabilities have on 
his ability to maintain substantially 
gainful employment. The claims file must 
be made available prior to completion of 
the evaluation.  Following the history and 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
requested to render an opinion on whether 
it is at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's service-connected 
disabilities render him incapable of 
maintaining substantially (more than 
marginal) employment consistent with his 
education and employment backgrounds?

The examiner is requested to provide a 
rationale for any opinion provided.

5.  Thereafter, the RO/AMC should review 
the claims folder to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO/AMC should 
then readjudicate the claims on appeal.  
If any benefit sought remains denied, the 
RO/AMC should issue an appropriate SSOC 
and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. §3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




